Citation Nr: 1112211	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 1, 2004, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC), in which the AMC, in pertinent part, awarded a TDIU effective June 15, 2007.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the effective date assigned.

The Board notes that the Veteran also appealed the initial rating assigned for PTSD.  In a September 2008 decision, the Board assigned a 50 percent rating for PTSD from August 11, 1999 to February 28, 2004, and a 70 percent rating from March 1, 2004.  In that same decision, the Board noted that the Veteran had filed a NOD with the effective date assigned for the award of a TDIU, and remanded the issue to the RO, via the AMC, for issuance of a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999) (The failure to issue a SOC is a procedural defect requiring remand).  

In November 2008, the AMC issued a SOC granting an earlier effective date of March 1, 2004 for the award of a TDIU.  The Regional Office (RO) in Little Rock, Arkansas, issued a rating decision implementing this decision in December 2008.  In January 2009, the Veteran submitted a statement indicating that he wanted further review of the issue by the Board.  In June 2009, he filed a VA Form 9, which the RO determined was timely filed based on prior correspondence and telephone conversations with the Veteran.  

In February 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In February 2010, the Veteran also filed claims for service connection for heart disease due to herbicide exposure and for loss of use of a creative organ due to PTSD.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  PTSD is the Veteran's only service connected disability; a September 2008 Board decision awarded a 50 percent rating for PTSD from August 11, 1999 to February 28, 2004, and a 70 percent rating from March 1, 2004; 

2.  The Veteran was subsequently found to be unemployable due to his service-connected PTSD from March 1, 2004.  

3.  It is not shown, prior to March 1, 2004, that his service-connected PTSD by itself caused him to be unable to obtain or sustain substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 2004, for the award of a TDIU due to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.157, 3.321, 3.343, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Veteran was provided notice of the evidence necessary to substantiate claims for a TDIU and for an increased rating for PTSD in August 2005 and February 2007 letters, respectively.  The February 2007 letter also provided general notice to the Veteran as to how VA determines disability ratings and effective dates and examples of the evidence used to make those determinations, pursuant to Dingess/Hartman.  The Board notes that the Veteran was not provided with a VCAA-compliant notice letter specifically addressing his claim for earlier effective date for the award of a TDIU; however, the request for an earlier effective date is a downstream issue, which was initiated by a NOD.  The Court has held that, as in this case, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's claim is also dependent on the Court's interpretation of the law and regulations pertaining to claim for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  


Law and Regulations

For purposes of assigning an effective date, the award of TDIU is an award of increased disability compensation.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Such claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

TDIU may be awarded, where a veteran's schedular rating is less than total, if evidence is received to show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 38 C.F.R. § 4.16 (2010).  Normally, consideration is given to such an award only if the veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a) (2010).  However, failure to satisfy these percentage standards is not an absolute bar to an award of TDIU.  38 C.F.R. § 4.16(b) (2010).  Rather, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.

Marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

Factual Background and Legal Analysis

In this case, the evidence of record simply does not establish that the Veteran was unable to secure and follow a substantially gainful occupation solely by reason of his service-connected PTSD prior to March 1, 2004.  

The Board notes that PTSD is the Veteran's only service-connected disability.  The Veteran's PTSD has been rated as 50 percent disabling from August 11, 1999 to February 28, 2004, and 70 percent disabling from March 1, 2004.

Historically, private medical records dated from August 1994 through October 1999 indicate the Veteran was primarily treated for a right and left shoulder disabilities, to include left rotator cuff repair, and heart disease, to include insertion of a cardiac pacemaker and coronary artery stent.  It was also noted that he had a history of myocardial infarction and three vessel angioplasty in 1994.  

The Veteran's records from the Social Security Administration (SSA) reflect that he was originally determined disabled and unable to work from December 1998 due to a primary diagnosis of nonunion of left acromial fracture, left shoulder, and a secondary diagnosis of coronary artery disease.  In March 2004, SSA continued disability benefits based on a primary diagnosis of chronic pain, left shoulder secondary to multiple surgeries, and a secondary diagnosis of coronary artery disease.  His SSA records do not indicate that he found unable to work due to psychiatric disability.  

VA treatment records reflect that the Veteran entered a substance abuse treatment program in June 1999.  At that time, it was noted that he had a 25-year history of substance abuse, but no psychiatric diagnoses.  In a July 1999 summary, a treatment team noted that the Veteran was experiencing difficulties holding sustained employment as a result of substance abuse and depression, although he had returned to work full time for the previous 30 days as an automobile sales manager.  The team noted that he was under evaluation for PTSD.  

The Veteran filed his original claim for service connection for PTSD on August 11, 1999.  

A September 1999 record notes that the Veteran was feeling less depressed and that he started back to work in car sales.  Later that month, it was noted that he had a diagnoses of mixed drug dependence and PTSD.  He continued to participate in a substance abuse treatment program through October 1999, which also included psychotherapy sessions.  Treatment records note the Veteran's history of job and family instability due to his drug dependence and psychiatric symptoms; however, these records do not indicate that the Veteran was unable to work solely because of his PTSD.  In a later September 1999 VA SAC individual note it was indicated that he had reinjured his shoulder and was unable to return to work.

The report of an April 2000 VA PTSD examination reflects that the Veteran had not worked in 2 1/2 years due to a reported combination of depression and physical problems. The VA examiner, Dr. M.F, opined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD. 

VA treatment records dated between April 2000 and December 2003 note the Veteran's continued problems with chronic pain, PTSD, depression.  These records, however, do not indicate that the Veteran was unable to work solely due to his PTSD.  

A December 2003 VA PTSD examination report notes that the Veteran's global assessment of functioning (GAF) score was 52, which the examiner stated was indicative of PTSD symptoms that clearly impact the Veteran's social, occupational, and personal relationships.  The examiner did not opine that the Veteran was unable to work because of his PTSD symptoms.  

In a letter dated in February 2004, the Veteran's private physician, Dr. W.D., noted that the Veteran had severe medical problems including chronic pain in his shoulder secondary to multiple shoulder surgeries, coronary artery disease status post angioplasty, depression and anxiety, gastric reflux and chronic back pain.  Dr. W.D. opined that the Veteran was completely disabled and would not be able to maintain any steady employment due to these problems.  She felt the Veteran would not be able to go back to work and have the type of responsibility in any job that is necessary due to his ongoing health and mental health issues.  

In a February 2004 VA outpatient treatment record, the Veteran's psychologist, Dr. B.F., noted that although the Veteran might benefit from work, it was doubtful that he would be able to cope with the work-related stress, given his chronic pain, active PTSD symptoms, depressiveness, irritability, and poor concentration.  He suggested the Veteran's consider low-stress limited volunteer work instead of a regular job.  

In a March 1, 2004 letter, the Veteran's psychologist, Dr. B.F., reiterated that it was doubtful that the Veteran would be able to cope with work-related stress, given his chronic pain, active symptoms of PTSD and depression, irritability, poor concentration and inability to get along well with others.  

The Veteran filed a formal claim for a TDIU in June 2005.

During the February 2010 Board hearing, the Veteran stated that he last worked in September 1999.  He essentially argued that he should receive a TDIU from August 1999 because that is when he originally filed a claim for service-connection for PTSD and he has not worked since that time.  

In this case, for the purposes of establishing an effective date for the award of the Veteran's TDIU, the pivotal question is at what point does the evidence of record show that he was unable to work solely due to his service-connected PTSD without regard to his other disabilities.   

The evidence indicates that the Veteran has not maintained substantially gainful employment since September 1999.  The SSA determined the Veteran unable to work solely due to a shoulder disability and coronary artery disease, both of which are nonservice-connected disabilities.  Significantly, the Board points out the Veteran did not even claim/indicate a psychiatric disorder on his Social Security disability application, which undermines his argument that he was unable to work due to PTSD since August 1999.  VA treatment records dated from June 1999 to March 1, 2004 indicate that the Veteran's physical disabilities, along with PTSD symptoms and drug dependence, impacted his ability to work, but this evidence does not indicate that he was unable to work solely due to PTSD.  

The Board points out that even though the March 1, 2004 letter from Dr. B.F. provided the basis for the RO's award of a TDIU, that letter indicated that the Veteran was unable to work due to nonservice-connected chronic pain, in addition to his PTSD symptoms.  Hence it is questionable whether this letter should have been the basis for the award of TDIU.  In any event, the Board does not find that any of the evidence of record provides a basis for an award of TDIU prior to this date. 

During the February 2010 Board hearing, the Veteran raised concerns that RO had lost some of his records and that he had to resubmit 1500 pages of documents.  He especially wanted to ensure that the Board reviewed the January 2001 letter from Dr. M.F.  The Board assures the Veteran that it has thoroughly reviewed his entire claims file, which includes a box containing 8 volumes of documents.  Although the Board has an obligation to provide reasons and bases supporting its decision, as set forth above, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  With regard to the January 2001 letter from Dr. M.F., the Board notes that this letter was important inasmuch as it provided evidence that the Veteran met the criteria for a diagnosis of PTSD; however, this letter did not indicate that the Veteran was unemployable solely due to PTSD.  Hence, it has no bearing on this decision.

As discussed at length above, the evidence does not establish that the Veteran was unemployable solely due to his service-connected PTSD prior to March 1, 2004, and the Veteran did not file a formal claim for a TDIU until June 2005.  Accordingly, on these facts, March 1, 2004 is the earliest possible effective date for the award of TDIU as a matter of law.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than March 1, 2004, for the award of a TDIU due to service-connected PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


